

116 HRES 1071 IH: Expressing support for the Nation’s law enforcement officers.
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1071IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Buck (for himself, Mr. Budd, Mr. Norman, Mr. Biggs, Mr. Steube, Mr. Gibbs, Mr. Gianforte, Mr. Harris, Mr. Gosar, Mr. Keller, Mr. Roy, Mr. Gaetz, Mr. King of Iowa, Mr. Chabot, Mr. Johnson of Ohio, Mr. McClintock, Mr. Marshall, Mr. LaMalfa, Mrs. Lesko, Mr. Brooks of Alabama, Mr. Babin, and Mr. Lamborn) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the Nation’s law enforcement officers.Whereas law enforcement officers protect the American people from criminals who seek to perpetrate violence and harm innocent lives regardless of the political circumstances of the day;Whereas America’s law enforcement community also seeks to assist the communities they serve through a variety of nontraditional means, including nonarrest pathways that connect individuals with treatment and recovery programs to overcome addiction, and juvenile diversion programs to prevent minors from entering the criminal justice system;Whereas supporting law enforcement officers with the equipment, training, and funding necessary to serve our communities and keep our streets safe has long been a bipartisan issue, dating back to President Clinton and then-Senator Biden joining their Republican colleagues to pass the Violent Crime Control and Law Enforcement Act of 1994;Whereas law enforcement officers willingly face dangerous circumstances and the threat of serious bodily injury or death on a daily basis to ensure the safety of all Americans;Whereas the National Law Enforcement Memorial and Museum reports that as of December 31, 2019, 1,627 law enforcement officers had died in the line of duty during the past decade, a rate of one law enforcement death every 54 hours;Whereas the National Law Enforcement Memorial and Museum’s 2020 Mid-Year Law Enforcement Officers Fatalities Report detailed that 65 law enforcement officers have been killed in the line of duty this year, including 27 officers who were killed in firearms-related incidents;Whereas peaceful protests sparked by the death of George Floyd have been hijacked by violent extremists and progressive groups seeking to sow discord, damage property, loot businesses, and inflict harm against civilians and law enforcement officers;Whereas law enforcement officers have been run over, shot, hit with objects, and stabbed attempting to maintain peace and the rule of law during the violent protests following George Floyd’s death;Whereas the New York Post reported on June 8, 2020, that more than 700 Federal, State, and local law enforcement officers have been injured during protests resulting from George Floyd’s death;Whereas progressive politicians and interest groups have responded to this violence with calls to defund law enforcement agencies across the Nation;Whereas defunding or otherwise handcuffing law enforcement officers will make officers less likely to intervene in dangerous situations and will result in law enforcement pulling back from the neighborhoods they are entrusted to protect;Whereas violent crime increases when law enforcement is forced to withdraw from neighborhoods;Whereas, on May 31, 2020, 18 people were murdered in Chicago;Whereas over the course of the full weekend, 85 Chicagoans were shot, 24 fatally, as residents experienced the deadliest weekend in the city’s history as police withdrew from the neighborhoods to deal with violent rioting;Whereas, for the month of June 2020, New York City reported steep increases in violent crime, including a 130.3-percent increase in shooting incidents, a 30-percent spike in murders, and a 118.2-percent rise in burglaries as police faced a stiff round of budget cuts and reduced support from local officials;Whereas Minneapolis has seen a 55-percent increase in homicides this year as Minneapolis City Council officials continue pushing to dismantle the city’s police department while hiring private security details for their own personal protection; andWhereas efforts to defund police departments will cause irreparable and lasting damage to the Nation: Now, therefore, be itThat the House of Representatives—(1)offers its sincere thanks and appreciation to the Nation’s law enforcement officers who protect and serve our communities;(2)recognizes the great sacrifice our law enforcement officers make to keep the Nation safe; and(3)rejects the misguided and dangerous efforts to defund and dismantle the Nation’s law enforcement agencies.